
	

114 HR 3517 IH: American Red Cross Sunshine Act
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3517
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Transportation and Infrastructure and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 36, United States Code to enhance oversight of the American National Red Cross by
			 the Government Accountability Office and Inspectors General at the
			 Departments of Homeland Security, Treasury, and State, and require the
			 Department of Homeland Security to conduct a pilot program with the
			 American National Red Cross to research and develop mechanisms for the
			 Department to better leverage social media to improve preparedness and
			 response capabilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the American Red Cross Sunshine Act. 2.Government Accountability Office oversightSection 300111 of title 36, United States Code, is amended to read as follows:
			
				300111.Authority of the Comptroller General of the United States
 (a)In generalThe Comptroller General of the United States is authorized to review the corporation’s involvement in any Federal program or activity the Government carries out under law, including any program or activity that the corporation carries out in connection with events for which the Government provides leadership or support under the national preparedness system established under section 644 of the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 744), or any successor system.
 (b)AccessFor purposes of carrying out this section, the Comptroller General of the United States shall have access to and the right to examine and copy all records and other recorded information, electronic or otherwise, within the possession or control of the corporation that the Comptroller General determines relevant to a review authorized under subsection (a), including such records and other recorded information pertaining to the corporation’s financial transactions and internal governance. The Comptroller General shall be provided access, and be permitted to interview, any employee or volunteer of the corporation who the Comptroller General believes to have knowledge relevant to such a review.
					(c)Enforcement
 (1)In generalThe Comptroller General of the United States may subpoena a record of the American National Red Cross or subpoena an employee of the American National Red Cross to appear for an interview when the record or employee is not made available to the Comptroller General upon request under this section. A subpoena shall identify the record or employee, and may be issued by the Comptroller General. The Comptroller General may have an individual serve a subpoena under this subsection by delivering a copy to the chief executive officer of the American National Red Cross or by mailing a copy of the subpoena by certified or registered mail, return receipt requested, to its principal place of business. Proof of service is shown by a verified return by the individual serving the subpoena that states how the subpoena was served or by the return receipt signed by the person served.
 (2)ActionIf the American National Red Cross does not comply with a subpoena issued under paragraph (1), the Comptroller General of the United States, acting through an attorney the Comptroller General designates in writing, may bring a civil action in the district court of the United States for the District of Columbia to require it to produce the record or employee that is the subject of such subpoena. The court shall have jurisdiction of such action and may punish a failure to obey an order of the court under this subsection as a contempt of court..
 3.Internal reporting and dispute resolutionSubsection (a) of section 300112 of title 36, United States Code, is amended to read as follows:  (a)EstablishmentThe corporation shall establish an Office of the Ombudsman to enhance dispute resolution regarding concerns raised to the Office of the Ombudsman by internal and external stakeholders regarding the corporation, regularly report to the board of governors information on trends and patterns on concerns communicated to the Office of the Ombudsman regarding the corporation, and carry out such other duties and responsibilities as may be provided in the bylaws or a resolution of the board of governors..
		4.Inspectors General oversight
 (a)In generalChapter 3001 of title 36, United States Code, is amended by adding at the end the following new sections:
				
 300114.Treasury Inspector General for Tax Administration auditNot later than one year after the date of the enactment of this section, the Treasury Inspector General for Tax Administration shall conduct an audit of the corporation’s revenues, expenditures, and governance not less often than once every three years. Such audit shall be posted on the website of the Treasury Inspector General for Tax Administration. In carrying out this section, the Treasury Inspector General for Tax Administration shall coordinate activities to maximize the effectiveness of oversight activities, avoid unnecessary duplication of efforts, and minimize administrative burdens on the corporation.
 300115.Department of Homeland Security Inspector General auditNot later than two years after the date of the enactment of this section, the Inspector General of the Department of Homeland Security shall evaluate the performance of the corporation’s disaster assistance services pursuant to paragraph (4) of section 300102, including services provided in connection with the national preparedness system established under section 644 of the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 744), or any successor system, not less often than once every three years. Such audit shall be posted on the website of the Inspector General. In carrying out this section, the Inspector General shall coordinate activities to maximize the effectiveness of oversight activities, avoid unnecessary duplication of efforts, and minimize administrative burdens on the corporation.
 300116.United States Agency for International Development Inspector General auditNot later than three years after the date of the enactment of this section, the Inspector General of the United States Agency for International Development shall evaluate the performance of the corporation’s international activities not less often than once every three years. Such audit shall be posted on the website of the Inspector General. In carrying out this section, the Inspector General shall coordinate activities to maximize the effectiveness of oversight activities, avoid unnecessary duplication of efforts, and minimize administrative burdens on the corporation..
 (b)Clerical amendmentThe table of contents of chapter 3001 of title 36 is amended by adding at the end the following new items:
				
					
						300114. Treasury Inspector General for Tax Administration.
						300115. Department of Homeland Security Inspector General audit.
						300116. United States Agency for International Development Inspector General audit..
 5.Accessing the OmbudsmanNot later than 60 days after the date of the enactment of this Act, the American National Red Cross shall make prominent on its website information on how to submit to the Office of the Ombudsman of the American National Red Cross concerns about the organization, including concerns related to the administration of its programs, policies, fundraising activities, advertising messages, and employment practices.
		6.Department of Homeland Security pilot program
 (a)In generalThe Secretary of Homeland Security, acting through the Under Secretary for Science and Technology of the Department of Homeland Security, shall conduct a one-year pilot program with the American National Red Cross to research and develop mechanisms for the Department to better leverage social media to improve preparedness and response capabilities, including the following:
 (1)The timely dissemination of public preparedness information for terrorist attacks and other disasters.
 (2)The delivery of response supplies to affected areas. (b)ReportNot later than 90 days after completion of the pilot program required under subsection (a), the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the lessons learned from such pilot program and any plan to integrate such lessons into operations of the Department of Homeland Security.
 7.Annual reportOn an annual basis, together with the President’s submission of a budget request under section 1105 of title 31, United States Code, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the extent to which the Department of Homeland Security partnered with the American National Red Cross in furtherance of preparedness and response capabilities in the previous year.
 8.Rule of constructionNothing in this Act or the amendments made by this Act may be construed as hindering, reducing, impeding, or otherwise impacting the ability of a State to conduct oversight or investigations of the American National Red Cross.
		
